Citation Nr: 0008478	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
knees, hands, and wrist and also claimed as an undiagnosed 
illness.

2.  Entitlement to service connection for inflammatory bowel 
disease with esophagitis and hiatal hernia, and also claimed 
as an undiagnosed illness.

3.  Entitlement to service connection for low back pain, and 
also claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from January 1982 to 
August 1992, to include service in support of Operation 
Desert Shield/Storm. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for 
disabilities of various joints claimed as an undiagnosed 
illness, inflammatory bowel disease with esophagitis and 
hiatal hernia, and for low back pain.  The record reflects 
that the appellant filed a notice of disagreement with this 
rating determination in September 1994.  A statement of the 
case was filed in April 1995.  The appellant thereafter 
perfected an appeal relative to these issues in May 1995. 

The Board notes that the record reflects that the RO 
confirmed its denial of service connection for the subject 
disabilities among other claimed disorders in a February 1998 
rating action.  The appellant filed a notice of disagreement 
with this decision in February 1998, which included issues 
now on appeal, as well as claims for sleeping disorder and 
fatigue.  In an April 1999 rating determination, service 
connection was granted for depressive disorder, not otherwise 
specified claimed as sleeping disorder, insomnia, fatigue, 
stress, chest pains due to stress, anxiety, nightmares, and 
depression as directly related to military service.  It was 
noted that this award was considered a full grant of benefits 
with respect to this aspect of the appellant's appeal.  The 
record further discloses that the appellant filed a notice of 
disagreement with multiple issues addressed in this rating 
decision in November 1999.  A statement of the case relative 
to the referenced issues was forwarded to the appellant in 
December 1999.  The record does not reflect that the 
appellant has perfected an appeal relative to the issues in 
the November 1999 rating decision with which she noted her 
disagreement.  Accordingly, the appeal is limited to the 
issues noted on the cover page of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2.  The appellant served in the Persian Gulf during the 
Persian Gulf War.

3.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tends to indicate 
that the appellant currently suffers from manifestations of 
an undiagnosed disorder manifested by joint pain of the 
knees, hands, and wrists.

4.  The appellant has been evaluated with inflammatory bowel 
disease with esophagitis and hiatal hernia; there is no 
objective evidence perceptible to an examining physician, or 
other non-medical indicators that are capable of independent 
verification, which tend to indicate that the appellant 
currently suffers from manifestations of an undiagnosed 
gastrointestinal disorder.

5.  The medical evidence of record indicates that the 
appellant's inflammatory bowel disease with esophagitis and 
hiatal hernia was not present in service, and the first 
clinical manifestations of gastrointestinal pathology were 
evaluated in 1993, more than one year following her release 
from service.

6.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tends to indicate 
that the appellant currently suffers from manifestations of 
an undiagnosed disorder manifested by low back pain.

7.  The appellant was seen in 1983, 1987, and 1989 for 
complaints of back pain; a clinical impression of right lower 
paraspinal muscle pain was indicated; service medical records 
show no further complaints or findings relating to the back.


CONCLUSIONS OF LAW

1.  The requirements for service connection for joint pain of 
the knees, hands, and wrist, low back pain, and inflammatory 
bowel disease with esophagitis and hiatal hernia, each 
claimed as an undiagnosed illness due to Persian Gulf War 
Syndrome, have not been met.  38 U.S.C.A. § 1117 (1999); 
38 C.F.R. § 3.317 (1999).

2.  Inflammatory bowel disease with esophagitis and hiatal 
hernia was not incurred in or aggravated during service, nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  The claim of entitlement to service connection for low 
back pain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In her original application for compensation benefits, filed 
in March 1994, the appellant sought service connection for 
various disabilities, to include sleep disorder, "fatigue 
problems," pain in the joints of the knees, hands, and 
wrists, lower back pain, severe headaches, and severe 
difficulties with bowels.  She reported no medical treatment 
during service for the claimed disabilities, but indicated 
that she had been under VA care since October 1993.


Factual Background

The service entrance examination report, dated in June 1981, 
indicates that the appellant was evaluated with an 
abnormality of the genitourinary system.  The remainder of 
this examination was otherwise normal.  Service medical 
records reflect that the appellant was seen in August 1982 
for complaints of a two month history of recurrent menstrual 
cramps.  She reported diffuse abdominal pain, and back pain 
with a history of trauma.  On examination, the abdomen was 
soft.   There were normal bowel sounds without rebound.  An 
assessment of menstrual cramps was noted.  

The appellant presented in September 1982 with complaints of 
abdominal pain.  No diagnostic impression was noted.   

A February 1983 clinical report indicated that the appellant 
complained of chest and intermittent right side back pain.  
An assessment of costovertebral angle was indicated.  The 
report noted that on examination the abdomen was benign.  

When evaluated in May 1984, the appellant reported complaints 
of stomach pain with eating or drinking.  The appellant 
denied symptoms of nausea or diarrhea.  Examination showed 
the abdomen to be tender in all quadrants.  Bowel sounds were 
within normal limits.  An assessment of pelvic pain of 
unknown etiology was noted.  She was treated with medication.  
The appellant was evaluated days later for continued 
complaints of low abdominal pain, described as constant in 
nature.  She noted that food exacerbated her symptoms of 
pain.  Examination showed acute lower tenderness of the 
abdomen.  In his diagnostic assessment, the examiner ruled 
out pelvic inflammatory disease.  The report noted that the 
appellant was treated with a course of medication.  Clinical 
reports reference subsequent treatment for a history of 
pelvic inflammatory, noted to primarily manifested by 
complaints of abdominal pain.

During a November 1985 evaluation, the appellant reported a 
history of injury to the right knee some weeks earlier.  She 
complained of increased pain with bending, noted to be worse 
when ascending stairs and squatting.  It was noted that the 
appellant also complained of purplish hand color, and 
numbness in her hands and feet.  Examination of the hands 
showed no ulcerative lesions.  The hands were slightly cool 
to touch, but otherwise within normal limits.  Evaluation of 
the knee revealed normal range of motion.  There was no 
effusion, or tenderness detected on examination.  The 
clinical impression was chondromalacia patella, and 
questionable Raynaud's syndrome.  It was noted that with 
respect to the latter diagnosis that the appellant did not 
describe classic color changes, nor was her family history 
positive for Raynaud's syndrome.  The appellant also denied a 
history of skin rash, blisters, and ulcers on her fingers.  
The examiner opined that the appellant's hand condition might 
represent an environmental response.  The appellant was 
treated with medication, placed on profile, and referred for 
physical therapy.  The clinical report indicated that the 
appellant tolerated therapeutic exercises well.

In June 1987, the appellant presented with complaints of back 
pain on the lower right side, aggravated by coughing.  She 
reported the onset of this symptomatology six months earlier, 
after delivery of her first child.  She indicated that her 
back pain was also aggravated by exercising, and bending.  
She described her pain as sharp, moderate in intensity, and 
increasingly worse over the last six months.  She indicated 
that her back pain was relieved to some extent with Tylenol.  
On examination, the appellant reported pain in the lumbar 
region when bending and turning to the side.  It was noted 
that the appellant's pain was reproduced on palpation.  
Neurological examination was unremarkable.  Deep tendon 
reflexes were present.  An assessment of right lower 
paraspinal muscle pain, questionably exacerbated by 
childcare, was indicated.  The appellant was placed on 
profile, and referred for physical therapy.

On medical examination, conducted in October 1987, the 
appellant reported a history of occasional joint aches of the 
wrists, ankles, and fingers, and chronic low back pain.  
Physical examination was negative for any findings of 
abnormality.

The appellant presented with complaints of chest and back 
pain in September 1989.  The clinical report noted no 
findings relative to the back on examination.  The appellant 
was seen later that month for complaints of nausea and 
diarrhea.  She reported that she had four loose bowel 
movements since that morning, and experienced stomach cramps.  
Examination showed the abdomen to be soft, with bowel sounds.  
There was no evidence of hepatosplenomegaly or masses.  An 
assessment of viral gastroenteritis was noted.  The appellant 
was treated with medication.  

On separation examination, in March 1992, the appellant was 
evaluated to be without abnormality or defect.  

The record reflects that the appellant underwent physical 
examination in conjunction with her duty as a reservist.  The 
medical examination report, dated in November 1992, indicated 
that no defect or abnormalities were evaluated on 
examination.  

The appellant was evaluated on an emergency basis in October 
1993.  She presented with complaints of a two year history of 
chronic headaches and fatigue since her return from Saudi 
Arabia.  She also reported multiple joint pain for several 
years, and a two week history of blood in the bowels or 
constipation. The appellant was referred for diagnostic 
tests, to include proctosigmoidoscopy for evaluation for 
internal hemorrhoids.  The clinical report noted that the 
appellant had a history of lower gastrointestinal bleeding.  
The clinical assessment included findings of constipation, 
internal hemorrhoids, headaches and fatigue.

During follow-up evaluation in November 1993, the appellant 
reported complaints of progressively increasing pain 
involving an area to the back of the neck.  The clinical 
report indicated that physical examination was normal.  An 
assessment of constipation, questionable internal 
hemorrhoids, and insomnia was noted.  The appellant was 
continued on medication, and scheduled for further evaluation 
in three months.

The appellant presented in November 1993 with complaints of a 
history of rectal bleeding with bowel movement.  The 
appellant underwent a proctoscopy in November 1993.

A March 1994 Persian Gulf Registry examination report 
indicated that the abdomen was evaluated without masses, 
organomegaly or areas of tenderness on examination.  The 
appellant exhibited full range of motion of the spine, 
without localized tenderness.  Evaluation of the extremities 
showed full range of motion, with no joint deformities 
detected.  The diagnostic impression included findings of 
arthralgias of unknown etiology, and rectal bleeding opined 
to be hemorrhoids.  An April 1994 Persian Gulf Registry 
examination indicated that the appellant presented with 
complaints of a history of intermittent bright red blood per 
rectum.  She reported the onset of intermittent bright red 
blood per rectum, without any change of her bowel habits, 
over the last year. 

The treatment reports disclose that the appellant was 
referred for evaluation in April 1994 for rectal bleeding.  
The report indicated that the appellant reported a history of 
rectal bleeding since October 1993.  She described episodes 
of constipation, with frequent straining resulting in bright 
red blood in the rectum.  The appellant reported that she had 
been evaluated with a hemorrhoid at the VA medical facility, 
where she underwent banding procedure without much 
improvement.  She denied any symptoms of abdominal pain, 
nausea, vomiting, heartburn, or indigestion.  It was noted 
that the appellant reported a history of joint pain, which 
had been evaluated without any significant findings.  On 
examination, the abdomen was soft, and non-tender.  There was 
no guarding, rebound, or organomegaly.  The sigmoid colon and 
right colon were palpated.  Hemorrhoids were detected on 
evaluation of the rectum.  The appellant was evaluated with 
hemorrhoidal bleed.  The appellant underwent flexible 
sigmoidoscopy and polypectomy in April 1994.  The report 
indicated that there was evidence of a mild proctitis due to 
the absence of internal hemorrhoids.  The examiner indicated 
that the appellant's condition was of uncertain year 
etiology.  During a May 1994 clinical visit, it was noted 
that the appellant presented with colitis exacerbation.  It 
was the physician's impression that although the exacerbation 
appeared to be mild, that the disease probably extended 
beyond the area of the initial examination.  

During a May 1994 Persian Gulf Registry examination, the 
appellant presented for evaluation of migratory arthralgias.  
The appellant reported that she was not experiencing any 
joint pain presently.  The appellant reported intermittent 
joint pain in the peripheral joints lasting from a few hours 
to one day in duration.  She was unable to recall the onset 
of this joint pain, but indicated that it was probably during 
service as a result of lifting a heavy weight.  She indicated 
that she was not taking any medication for this condition.  
The appellant denied any history of muscle weakness or pain, 
or any other previous trauma.  The examiner indicated that 
there was no history of arthritis or any other joint 
involvement prior to service.  On examination, the abdomen 
was soft with active bowel sounds, with a mild tenderness in 
the right pelvic area.  There was no evidence of hernias.  
Reflexes were evaluated as +2 in the lower and upper 
extremities.  The appellant exhibited a normal gait without 
limping.  The cervical spine showed normal alignment and had 
no deformities.  Range of motion was normal.  The thoracic 
and lumbar spine were in adequate alignment, and there was no 
evidence of deformities.  The hands and wrists were noted to 
have adequate range of motion.  There was no evidence of 
synovitis, swelling, or deformities.  There were no 
deformities of the knees, or evidence of swelling.  The knees 
demonstrated adequate range of motion.  The diagnostic 
impression was resolved arthralgias.  It was noted that the 
appellant was not presently complaining of any joint pain, 
nor was she taking any medication.  The examiner indicated 
that no further evaluation was necessary relative to the 
appellant's migratory arthralgias.  

A May 1994 report indicated that the appellant had undergone 
a flexible sigmoidoscopy and was evaluated with proctitis.  
It was noted that a small polyp was ablated, and that 
biopsies showed subacute and chronic colitis of unknown 
etiology.  On examination, the appellant reported that she 
felt well, but continued to experience some rectal bleeding 
and diarrhea.  The appellant denied improvement with 
medication.  The appellant was evaluated with ulcerative 
proctitis.  The examiner noted that the appellant had a 
history of ulcerative proctitis, and presented on examination 
with colitis exacerbation.  He indicated that this 
exacerbation was mild, and that the disease probably extended 
beyond the area where the examination took place.  It was 
noted that should the appellant's symptoms continue, a full 
colonoscopy might be necessary.

When seen in June 1994, the appellant reported that her 
diarrhea had resolved following treatment with medication, 
but noted continued abdominal pain in the upper and lower 
abdomen.  She also reported symptoms of feeling bloated.  It 
was noted that the appellant reported joint and knee pain.  
In that context, the examiner noted that both ankles were 
swollen on examination.  The clinical assessment was resolved 
diarrhea secondary to proctosigmoiditis.  The appellant 
underwent colonoscopy to evaluate her abdominal pain, which 
revealed mild proctosigmoiditis, improving from the previous 
examination.  Biopsies of the sigmoid colon showed chronic 
colitis with focal cryptitis and focal and intense 
lymphocytic infiltrate. No malignant changes were found.  
Biopsy of the small bowel was negative for any malignancy or 
parasites detected.  The examiner noted no histopathological 
diagnosis.  An esophagogastroduodenoscopy revealed mild 
esophagitis with the presence of a hiatal hernia.  A recheck 
of the biopsy study later that month confirmed mild chronic 
colitis of the colon, and mild, chronic, non-specific colitis 
of the rectosigmoid colon.

A clinical report, dated in late June 1994, indicated that 
the appellant had undergone endoscopies for evaluation of 
recurrent abdominal pain and diarrhea.  It was noted that the 
upper endoscopy revealed the presence of a mild esophagitis 
with hiatal hernia.  The colonoscopy revealed the presence of 
mild and improving proctosigmoiditis.  It was noted that 
biopsies taken from the colon were consistent with 
inflammatory bowel disease.  At the time of this examination, 
the appellant reported improved symptoms.  An assessment of 
mild proctosigmoiditis, responding to the treatment with 
Asacol, and mild esophagitis and hiatal hernia responding 
well to H2 blockers, was indicated.

The appellant underwent VA examination in July 1994.  The 
medical examination report indicated that the appellant 
reported subjective complaints of fatigue disorder, pain in 
her hands, wrist, and low back, headaches, and a bowel 
condition.  It was noted that no abnormality was shown on 
rheumatology examination, and that the appellant reported 
that she did not have joint pain at that time. The report 
noted that the appellant had an earlier (March 1994) Persian 
Gulf examination, at which time, she was evaluated in the 
neurology clinic for complaints of headaches that were 
assessed as tension headaches.  On general medical 
examination, the appellant reported that she developed a 
gradual onset of intermittent, right-sided low back pain 
during service.  She reported no precipitating event for her 
symptoms, such as activity or changes in weather conditions.  
The appellant indicated that she was not evaluated for this 
condition during service.  She indicated that she utilized 
Tylenol, message, and hot baths for relief of pain.   
Examination showed some discomfort on palpation of the right 
mid-paralumbar muscles.  There was no limitation of motion.  
The appellant was able to walk on her heels and toes without 
difficulty.  The examiner noted that the appellant was able 
to hop and squat without difficulty.  Straight leg raising 
was negative.  X-ray studies of the lumbosacral spine were 
normal.  It was noted that findings on this examination, as 
well as earlier examinations in March and April 1994, were 
negative for findings of abnormality associated with the 
spine, with full range of motion shown on each examination.  
The diagnostic impression included findings of pain in joints 
of the knees, hands, wrists, and low back pain, by history, 
and a bowel condition, per patient.  With respect to the 
appellant's bowel condition, it was noted that a diagnosis of 
colitis was of record; however, it was noted that the 
appellant did not presently have documented colonic disorder 
based upon results of clinical and diagnostic evaluation 
conducted in December 1993.

The appellant presented with complaints of hiatal hernia, and 
blood in stool in July 1994.  An assessment of questionable 
colitis was noted.  

A July 1994 radiology report indicated that studies of the 
wrists revealed no bone or joint abnormality.  Studies of the 
hands revealed no bone or joint abnormality.  Studies of the 
knees revealed narrowing of the lateral patellofemoral joint 
space bilaterally with mild lateral subluxation.  The 
examination was otherwise normal.  X-ray studies of the spine 
revealed normal lumbosacral spine.  

When evaluated in August 1994, it was noted that the 
appellant was responding to medication.  On follow-up 
examination the next month, in September 1994, the appellant 
reported some discomfort from the Cort enemas, without 
relief.  She also reported symptoms of constipation, with 
some rectal bleeding with tenesmus.  The assessment was 
proctosigmoiditis, partially controlled with medication. 

In correspondence, dated in September 1994, the appellant 
indicated her contention that the claimed disorders were 
incurred as a result of her service in the Persian Gulf War.  

The appellant was next seen in January 1995, when she was 
evaluated with a mild inflammatory bowel disease flair up, 
and mild depression.  The flair up was noted to have resolved 
by the time of the appellant's clinical visit in February 
1995.  She was continued on medication, and enemas.  During 
an April 1995 evaluation, the appellant reported some rectal 
bleeding, with the presence of mucous in the stools.  The 
appellant also reported occasional abdominal cramps.  The 
impression was proctosigmoiditis, not adequately treated due 
to the appellant running out of medication and not having 
renewed it. 

A September 1995 sigmoidoscopy revealed mild spasticity of 
the duodenal bulb, without ulcer crater, and a gastric 
diverticulum, which was not considered significant.  An 
October 1995 medical statement indicated that a 
gastrointestinal series revealed a gastric diverticulum, 
which the physician opined to not be a  significant 
abnormality.  It was noted that the treatment course for 
ulcerative colitis would involve controlling the appellant's 
symptoms rather that requiring elaborate follow-up.  The 
appellant was continued on medication and use of enemas.

The appellant was assessed with another flair-up in November 
1995.  It was the physician's impression that the appellant 
had ulcerative colitis, with mild intermittent flair-ups 
possibly due to the lack of intake of the prescribed 
medication.

By April 1996, the appellant was evaluated with suspected 
urinary tract infection, partially treated, and inflammatory 
bowel disease, apparently in remission.  When seen in 
September 1996, the appellant reported some occasional 
diarrhea without any bleeding.  Physical examination was not 
significant for any findings.  The clinical impression was 
inflammatory bowel disease, apparently in remission.

In April 1997, the appellant reported that she had been 
feeling bloated without the presence of diarrhea or 
constipation.  She also reported occasional episodes of 
rectal bleeding, associated with mucous.  The abdomen was 
soft with diffuse tenderness, with no guarding, rebound, or 
organomegaly.  The rectum was normal, with no occult blood.  
The clinical impression was bowel disease, partially 
controlled.  

When seen in October 1997, the appellant reported subjective 
complaints of back pain.  There was no diagnostic impression 
noted relative to this complaint. 

In a February 1998 lay statement, it was noted that the 
appellant suffered from health problems which were attributed 
to her service in Desert Shield/Storm.  It was noted that her 
familial history was not contributory to the claimed 
disabilities.  In addition, it was noted that the appellant's 
conditions adversely affected her work attendance and 
production.  In this context, it was noted that the appellant 
was "constantly in pain, but works with it until she can't 
stand it and must take leave."  It was noted that the 
appellant was regularly seen by doctors, necessitating her 
absence from work once or twice weekly.  

A September 1998 report indicated that the appellant reported 
a three to four year history of knee and foot pain.  The 
clinical report referenced no diagnostic finding.


Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Additionally, if a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

38 C.F.R. § 3.317(a), as amended at 62 Fed.Reg. 23,138, 
23,139 (1997), provides that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  See also 38 U.S.C.A. § 1117 (West 1991).  Signs 
or symptoms which may be manifestations of undiagnosed 
illnesses include joint pain, fatigue, and gastrointestinal 
signs or symptoms.  38 C.F.R. § 3.317(b).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification. 38 C.F.R. 
§ 3.317(a)(2).  In this regard, VA has stated that non-
medical indicators of an illness may include evidence of time 
lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 (1997).

However, the threshold question which must be answered in 
this case is whether the appellant has presented well-
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
each claim is well grounded."  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish a well grounded claim, the appellant must 
satisfy three conditions: First, there must be competent 
evidence of a current disability established by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).

Finally, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Brown, 9 Vet. App. 341, 343-344 (1996); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under relevant case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).


Entitlement to service connection for joint pain of the 
knees,
hands, and wrist, and for low back pain

The record reflects that the appellant was seen in service 
for complaints relative to the knees, hands, and feet.  In 
each instance, the appellant was treated without any further 
episodes of follow-up care or evaluation.  Separation 
examination was negative for any defect or abnormalities 
relative to the knees, wrists, hands, or spine.  During VA 
examination in May 1994, the appellant reported subjective 
complaints of multiple joint and back pain.  Physical 
examination was negative for any findings.  An assessment of 
resolved arthralgias was indicated.  In his assessment, the 
examiner noted that follow-up evaluation was not warranted 
relative to the complaints.  An assessment of joint pain, by 
history, was noted during VA examination in July 1994.  The 
record further reflects that VA and private medical 
examination reports are conspicuously negative for any 
objective findings on clinical examination relative to the 
appellant subjective complaints.   

In this instance, the Board finds that service medical 
records are negative for clinical findings relevant to the 
claimed disorders.  Additionally, there is no objective 
indication capable of independent verification that the 
appellant currently suffers from chronic disabilities 
resulting from undiagnosed illnesses involving multiple 
joints or the low back to which the claimed symptoms might be 
attributed.  Rather, the appellant's musculoskeletal 
symptoms, evaluated as arthralgia, have been found to have 
resolved without any residual impairment.  Therefore, service 
connection on the basis of undiagnosed illness, under 
38 C.F.R. § 3.317, is not warranted.

The Board further notes that the appellant has not presented 
any competent medical evidence that she now suffers from 
musculoskeletal impairment that is causally related to her 
period of service.  Indeed, examination has not shown 
disorders of the knees, hands, and wrists to be clinically 
extant.  Therefore, the Board finds that the appellant has 
not met the burden of submitting evidence to support a belief 
that her claims of entitlement to service connection for 
joint pain of the knees, hands, and wrists, and low back are 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Lathan v. Brown, 7 Vet. App. at 359, 365 (1995); 
Grottveit, 5 Vet. App. at 93.

In this regard, the claimed disorders of the knees, hands, 
wrists, and back, which were treated during service, were no 
more than acute and transitory.  There is no record of 
further complaints or clinical findings relative to these 
disorders during service, nor were these disorders shown to 
have been present on clinical evaluation conducted proximate 
to separation.  See 38 C.F.R. § 3.303.  Further, these 
claimed disorders are not chronic diseases under the 
controlling regulation.  See 38 C.F.R. 
§ 3.309 (1999).  The Board therefore concludes that the 
determinative question with respect to this aspect of the 
appellant's claim is whether there is any relationship 
between the disorders for which the appellant was treated 
during service, and any current symptomatology.  A showing of 
continuity of symptomatology (not continuity of treatment) 
after service discharge is required to support a claim when 
the fact of chronicity in service is inadequately supported.  
38 C.F.R. § 3.303(b).  The Board notes that the appellant's 
testimony may provide such a showing.  Wilson v. Derwinski, 2 
Vet. App. 16 (1991).  However her testimony, in this 
instance, while competent to provide evidence of 
manifestations perceptible to a lay party, such as pain, or 
other perceptible manifestations, is not clearly competent to 
link these manifestations to specific diagnoses.  See Savage, 
10 Vet. App. at 498; Caluza, supra.



Entitlement to service connection for inflammatory bowel 
disease with
esophagitis and hiatal hernia

The evidence discloses that the appellant was treated during 
service for intermittent complaints of abdominal pain, which 
was evaluated in conjunction with the appellant's treatment 
for a history of pelvic inflammatory disease.  The service 
medical records were negative for any diagnosed digestive or 
bowel disorder.  Post-service medical records disclose that 
the appellant was first clinically evaluated with bowel and 
gastrointestinal pathology in October 1993.  Notably, these 
clinical reports indicate that the appellant reported the 
onset of her symptomatology in October 1993.  Following 
extensive clinical and diagnostic evaluation and assessment 
since 1993, the appellant has been evaluated with bowel 
disease and other impairment of the digestive system, which 
is controlled with medication.  The Board, therefore, finds 
that the appellant's claim of service connection for 
inflammatory bowel disease with esophagitis and hiatal 
hernia, claimed as undiagnosed illness, must fail because 
there is no objective indication which can independently 
verify that the appellant currently suffers from any such 
undiagnosed disability.  In this regard, the record clearly 
establishes that the appellant's gastrointestinal and 
digestive complaints were evaluated as known clinical 
diagnoses of inflammatory bowel disease, ulcerative colitis, 
and esophagitis with hiatal hernia.  

It is not disputed that the appellant suffered from recurrent 
abdominal pain while in service.  As indicated, however, this 
symptomatology was evaluated in conjunction with the 
appellant's medical history of pelvic inflammatory disease.  
She was not clinically evaluated with a digestive disorder at 
the time of her separation from service.  Moreover, the 
appellant herself reported the onset of her symptomatology in 
1993, more than one year following her release from service.  
Thus, she can not avail herself of the presumptive provisions 
of law to establish a nexus to service for purposes of 
establishing a well-grounded claim for service connection for 
inflammatory bowel disease.  Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
Alternatively, in the absence of any statutory or regulatory 
presumption of a nexus between the appellant's service and 
her claimed bowel disorder, the appellant's claim for service 
connection for inflammatory bowel disease with esophagitis 
and hiatal hernia, may be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994), 38 
U.S.C.A. §§ 1116, 1113(b) (West 1991).  In this regard, the 
appellant has the burden of presenting a well grounded claim.  
See 38 U.S.C.A. § 5107(a); Caluza and Murphy, both supra.

In this case, there is no competent medical opinion of record 
which links the appellant's current gastrointestinal and 
bowel conditions to the appellant's period of service.  Lay 
evidence or testimony alone, such as the appellant's belief 
that her condition is linked to service or to any incident of 
service, is not sufficient because lay persons are not 
competent to offer medical diagnosis or opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Layno, 6 Vet. App. at 
469; Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 
93, 95 (1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  In the absence of 
competent supporting evidence to establish that the current 
digestive and bowel impairment is etiologically related to 
service, the appellant's claim of entitlement to service 
connection for inflammatory bowel disease with esophagitis 
and hiatal hernia, is not well grounded on a direct basis and 
must be denied.

In the context of its review of the appellant's claims, the 
Board has considered the lay assertions of the appellant 
concerning the diagnosis, onset and severity of the claimed 
disorders.  However, when the question involves one of 
medical diagnosis or causation, as here, a lay person cannot 
provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training, or education.  Where the determinative issue 
involves medical causation or medical diagnoses, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Brewer v. West, 11 Vet. App. 228 
(1998); see also, Espiritu, and Grottveit, both supra.

With respect to the claims for service connection, the Board 
notes that the only evidence supporting these claims consists 
of the appellant's statements.  As noted above, there is no 
objective evidence which supports the appellant's 
contentions.  While the appellant was intermittently treated 
during service for the claimed disorders, it is apparent that 
the conditions resolved following treatment, and that no 
residuals have been identified at any time since the 
appellant's discharge from service.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded." Chelte v. Brown, 10 Vet. App. 268 (1997).  
Moreover, in the absence of proof of a present disability, 
there can be no valid claim for service connection.  See 
Brock v. Brown,10 Vet. App. 155 (1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); see also Degmetich, 104 F.3d at 1332-33.  
Accordingly, based upon the evidence of record, the Board 
finds that the appellant's claims are not well grounded.

In light of the above considerations, relative to the each of 
the above-referenced disabilities, the Board finds that these 
claims are not well grounded; and, the appellant's appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  See Epps, 126 F.3d at 1469. 

Finally, when the Board addresses in a decision a question 
that had not been addressed by the RO, as in this case, the 
question whether the claims are well grounded, it must be 
considered whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met the 
threshold obligation of submitting well grounded claims.  
Meyer v. Brown, 9 Vet. App. 425 (1996). 


ORDER

Service connection for joint pain of the knees, hands, and 
wrist is denied.

Service connection for inflammatory bowel disease with 
esophagitis and hiatal hernia is denied.

Service connection for low back pain is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

- 21 -



- 1 -


